Title: To James Madison from John Armstrong, 6 August 1813
From: Armstrong, John
To: Madison, James


Sir,
War Department August 6th. 1813.
I have the honor to inform you that the existing appropriations applicable to the clothing Department & to the Subsistence of the Army are nearly expended, & to request that you will be pleased to direct that the Sum of Six hundred Thousand Dollars, appropriated for Ordnance, be applied to defray further Expences in the clothing Department; & that the Sum of Eight hundred thousand Dollars, appropriated for Fortifications, be applied to the Subsistence of the Army.
John Armstrong
